Citation Nr: 1012027	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  09-12 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an evaluation in excess of 50 percent 
disabling for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to 
January 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.

The issue of a total disability rating based upon individual 
unemployability (TDIU) being referred has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file 
indicates that additional action is needed.  Although the 
Board sincerely regrets the further delay, a remand is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

The Veteran seeks a higher evaluation for his service-
connected PTSD.  During a Videoconference hearing before the 
undersigned Veterans Law Judge in January 2010, the Veteran, 
through his representative, noted that there were outstanding 
records regarding the Veteran's PTSD.  

In particular, the Veteran noted that he is receiving Social 
Security disability benefits.  In addition, the Veteran 
worked, as a civilian, at the Department of the Navy.  There, 
he was sent to a psychiatrist to be evaluated due to his mood 
swings.  Hearing transcript at 8.  The Veteran was given 
until February 8th to obtain these records himself; however, 
no additional records have been obtained.

These records should be obtained by the RO.  If the records 
do not exist, documentation of VA's efforts to obtain the 
records and a negative reply should be associated with the 
claims file.

During the January 2010 hearing, the Veteran also testified 
that since his last VA examination in August 2009, his PTSD 
symptoms have gotten worse.  Hearing transcript at 6.  The 
United States Court of Appeals for Veterans Claims has held 
that when a veteran alleges that his service-connected 
disability has worsened since he was previously examined, a 
new examination may be required to evaluate the current 
degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997) (finding a veteran is entitled to a new 
examination when the veteran contends that the pertinent 
disability had increased in severity).

In light of the above assertions, the Board finds that a 
contemporaneous VA examination should be obtained for the 
Veteran's service connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.	Request from the Social Security 
Administration all records related to 
the Veteran's claim for Social Security 
disability benefits, including all 
medical records and copies of all 
decisions or adjudications; and 
associate the records with the claims 
file.  

2.	Also, request all medical evaluations 
and/or medical records from the 
Department of the Navy (civilian 
employment).  If no records are 
available, a negative reply should be 
obtained and that reply, along with 
documentation of VA's efforts to obtain 
those records, should be associated 
with the claims file.

3.	Schedule the Veteran for another VA 
psychiatric examination to ascertain 
the current severity and manifestations 
of his PTSD under the applicable rating 
criteria.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).  Conduct 
all testing and evaluation needed to 
make this determination.  The claims 
file must be made available to the 
examiner for a review of the Veteran's 
pertinent medical history.

The examiner should be provided a full 
copy of this remand, and he or she must 
indicate that he or she has reviewed 
the claims file.

The examiner should assign an Axis V 
diagnosis (GAF score), consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders, and explain what the 
assigned score means.

The examiner should also comment on the 
Veteran's current level of social and 
occupational impairment due to his 
PTSD, including the impact it has on 
his ability to work.  Any indications 
that the Veteran's complaints or other 
symptomatology are not in accord with 
the objective findings on examination 
should be directly addressed and 
discussed in the examination report.  
The rationale of all opinions provided 
should be discussed.

4.	If evidence received pursuant to this 
remand indicates that further 
development is necessary, conduct such 
development.  Then, readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
provided with a supplemental statement 
of the case (SSOC).  Afford a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



